 



EXHIBIT 10.21

     L E A S E   A G R E E M E N T

     This AGREEMENT, made this  day of  1998, between CRESTWOOD CONSTRUCTION,
LLC, hereinafter designated as the Landlord, and YARDVILLE NATIONAL BANK,
hereinafter designated as the Tenant.

     For and in consideration of the covenants herein contained, and upon the
terms and conditions herein set forth, Landlord and Tenant agree as follows:

     1. PREMISES. The Landlord does hereby lease to the Tenant and the Tenant
does hereby rent from the Landlord, the following described premises,
hereinafter referred to as “leased premises” or “premises”: Bank/office building
at the corner of Yardville-Hamilton Sq. and Kuser Roads in Hamilton Square, New
Jersey and is to be constructed by the Landlord on Block 2575, Lot 184 in
Hamilton Township, Mercer County, New Jersey. The subject property is shown on
the Hamilton Township Tax Map as Block 2575, Lot 184. Said building shall be
approximately 100 feet by 150 feet totaling approximately 45,000 square feet, as
measured from outside exterior walls together with parking all as set forth on
the approved site plan dated December 11, 1997 referred to as Exhibit A.

     2. TERM. The term of this lease shall be fourteen (14) years. The term of
this lease and Tenant’s obligation to pay rent shall commence 60 days after
substantial completion or upon occupancy by Tenant whichever is earlier.
Substantial completion shall be deemed to have occurred upon the issuance of a
Certificate of Occupancy for any and all of Landlord’s work so as to allow the
Tenant or the Tenant’s contractor to commence interior finishes. It is estimated
that construction will be completed 18 months after the approval and execution
of all plans by local governmental authorities and the issuance of permits and
Landlord agrees to expeditiously pursue such execution of plans and permits to
proceed with construction. If construction has not commenced by June 1, 1998, or
if construction is not completed eighteen months following execution of plans
and issuance of permits, Tenant shall have the right to cancel this Lease by
giving Landlord written notice of intent to cancel if construction is not
commenced within 30 days of the date of the Notice. Notice by Landlord to the
Tenant of substantial completion of Landlord’s work on the leased premises as
set forth above, punch list items, and work contingent upon completion of
Tenant’s own work excepted, shall constitute delivery hereunder. If Tenant fails
to renew the Lease as provided in Paragraph #52, then and in that event, the
Tenant shall pay to the Landlord, on a monthly basis for up to one year
following termination of this Lease, a sum equal to the monthly rent Tenant
would have been required to pay during the first year of the renewal period.
This obligation shall terminate if Landlord replaces Tenant with another Tenant
during that one year period.

     3. BASIC RENT. The Tenant shall pay to the Landlord, as basic rent for and
during the term as follows: Upon completion and delivery as set forth above and
upon mutual determination of square footage between Landlord’s architect and
Tenant’s architect for each use, rent shall be calculated as follows to
determine the initial annual basis:

Branch Bank Facility $22.00 per sq. foot
General Office Space $15.00 per sq. foot
Storage Space   $ 8.00 per sq. foot

E-72



--------------------------------------------------------------------------------



 



     Once the first year’s rent is determined as aforesaid, that amount shall
constitute the base annual rent payable as set forth below. (If delivery occurs
on a day other than the first day of a month the Tenant shall pay a
proportionate rent for such partial month.) The base annual rent shall be
adjusted once every five years by increasing it, if necessary, to equal the
average increase in the Consumer Price Index for the New York area for the prior
five years, provided, however, the increase shall not exceed 3% for any
adjustment period.

     All rent is due and payable in advance on the first day of each and every
month during the term of the lease. Tenant shall pay basic rent, and any
additional rent as hereinafter provided, to Landlord at Landlord’s above stated
address, or at such other place as Landlord may designate in writing, without
demand, counterclaim, deduction or setoff.

     4. USE. Tenant shall use and occupy the leased premises only for lawful
purposes permitted by local ordinance and for no other purpose.

     5. CARE. The Tenant shall take good care of the premises and shall at the
Tenant’s own cost and expense, make all repairs, including painting and
decorating, and shall maintain the premises in good condition and state of
repair. The Tenant shall neither encumber nor obstruct the sidewalks, parking
areas and entrances, but shall keep and maintain the same in a clean condition,
free from debris, refuse, snow and ice. Notwithstanding the above, Landlord
shall be responsible for the following:

     1. Maintain the roof and exterior walls in good condition;

     2. Make all structural repairs unless the repairs are made necessary by the
act or neglect of the Tenant; and

     3. Make necessary replacements of the plumbing, cooling, heating,
electrical and sewer systems, except when made necessary by the act or neglect
of the Tenant.

     6. SURRENDER. On the last day, or earlier permitted termination of the
lease term, Tenant shall quit and surrender the leased premises in good order
and condition, ordinary wear and tear excepted. Prior to the expiration of the
lease term, the Tenant shall remove all of its personal property, trade fixtures
and equipment from the premises, and shall repair any damage caused by such
removal. Any property of the Tenant remaining on the premises after the last day
of the term of this lease or after the earlier permitted termination of the
lease term shall be conclusively deemed abandoned and may be removed or disposed
of by Landlord. Tenant shall reimburse Landlord for the cost of such removal.
Notwithstanding the above, this paragraph does not require Tenant to restore the
leased premises to its original condition.

     7. COMPLIANCE WITH LAWS. The Tenant shall comply with all laws,
regulations, requirements and directives of the federal, state, county and
municipal authorities applicable to the business to be conducted by the Tenant
in the leased premises. Landlord has obtained site plan approval for the
operation of a bank/office building on the premises and agrees to comply with
any conditions contained in said approval. Prior to the commencement of opening
for business, the Tenant shall, at its expense, obtain from the municipality (if
required) a Tenant’s C of O or use permit. The Tenant shall promptly comply with
all requests, orders, regulations and directives of the Board of Fire
Underwriters or insurance companies covering the leased premises for the
prevention of fire or other casualty at Tenant’s own cost and expense after
commencement of the Lease. Tenant represents that it shall not violate any rules
or regulations of the occupational safety and health administration. The Tenant
shall conduct its business in such a manner, both as regards noise and other
nuisances, as will not interfere with, annoy, or disturb any other Tenant in the
conduct of its business or the Landlord in the management of the shopping center
(as shown on the proposed site plan attached hereto as Exhibit “B”). Landlord
will likewise use its best efforts to make sure that no other Tenant will
interfere with, annoy or disturb the Tenant under this Lease Agreement.

     8. ASSIGNMENT. The Tenant shall not assign, mortgage or encumber this
lease, nor sublet or sublease the premises or any part thereof, without the
prior written consent of the Landlord, which consent shall not be unreasonably
withheld or delayed. If Tenant is being released from the Lease Agreement, then
Landlord may require posting of a security deposit or any other reasonable
security as a condition of approving any assignment. This lease shall be binding
upon Tenant and any acquirer or successor of Tenant. Notwithstanding the above,
Tenant does not need Landlord’s consent or approval for the sale of Tenant’s
stock.

E-73



--------------------------------------------------------------------------------



 



     9. NOTICES. All notices required under the terms of this lease shall be
given and shall be complete by mailing such notices by certified or registered
mail, return receipt requested, to the address of the parties as shown at the
head of this lease, or to such other address as may be designated in writing,
which notice of change of address shall be given in the same manner. All notices
to Tenant may be mailed to the leased premises once Tenant has occupied the
premises. The parties may designate counsel to whom copies of notices shall be
sent and may, by consent, agree to alternative methods of delivery of notices.

     10. SEVERABILITY. The terms, conditions, covenants and provisions of this
lease shall be deemed to be severable. If any clause or provision herein
contained shall be adjudged to be invalid or unenforceable, it shall not affect
the validity of any other clause or provision herein, but such other clauses or
provisions shall remain in full force and effect.

     11. INSPECTION. The Tenant agrees that the Landlord and the Landlord’s
agents, shall have the right to enter into and upon the said premises or any
part thereof, during regular business hours, upon reasonable notice to Tenant,
while accompanied by a representative of Tenant, for the purpose of examining
the same or making such repairs or alterations therein as may be necessary for
the safety and preservation thereof. The clause shall not be deemed to be a
covenant by the Landlord nor be construed to create an obligation on the part of
the Landlord to make such inspection or repairs. Landlord recognizes that the
nature of Tenant’s business may require security so as to deny Landlord access
to portions of the premises except in emergency situations under controls
acceptable to Tenant.

     12. NET RENT. (The phrase “Tenant’s proportionate share” shall apply only
if Landlord receives a single bill for any such items which bill covers land
buildings or operations of other Tenants otherwise Tenant’s share shall be one
hundred percent (100%).) Tenant agrees to pay as additional rent, promptly and
without demand, its proportionate share of all real estate taxes, common area
expenses and insurance affecting the real estate (land and building) of which
the leased premises form a part. It is the intention of the parties that this
shall be a triple net lease. The Landlord and Tenant agree that the
proportionate share of the above taxes, common area expenses and insurance to be
paid by the Tenant, under the terms of this paragraph, shall be computed on the
basis that the total area of the leased premises bears to the total area of the
entire premises. Landlord and Tenant further agree that Tenant shall pay its
proportionate share of the above common area expenses and insurance monthly by
paying one-twelfth the estimated amount with each basic monthly rent installment
in a manner similar to the escrow system used by banks in connection with
residential mortgages. Annually Landlord, upon submission of the tax, common
area expense and insurance bills, shall compute any differences from the
estimated monthly payments, notify Tenant of same, and the adjustment of the
difference shall be made with the next due installment of the basic monthly
rent. Photocopies of the tax bill, common area expense bills and insurance
bills, submitted by the Landlord to the Tenant, shall be sufficient evidence of
the amount of taxes, common area expenses and insurance. So long as Tenant is
responsible for one hundred percent of such expenses Tenant may make
arrangements to pay those expenses when due provided Landlord agrees and Tenant
provides adequate proof of timely payment of such expenses.

     If at any time during the term of this Lease the methods of taxation
prevailing at the commencement of the term hereof shall be altered, so that in
lieu of or as a supplement to or a substitute for the whole or any part of the
real estate taxes now assessed or charged there is an alternate assessment or
charge or tax, then such alternate assessment or charge or tax shall be deemed
to be included in the real estate taxes payable by the Tenant pursuant to this
paragraph and the Tenant shall pay and discharge the same as herein provided in
respect to the payment of real estate taxes. The common area expenses herein
referred to are the Landlord’s costs of operating, maintaining, replacing and
repairing the common areas of the premises (land) of which the leased premises
form a part. Such expenses to include, but not limited to, lighting, cleaning,
snow removal, policing, landscaping, repairing and patching of the common
roadways. The insurance herein is the rental, fire and liability coverage under
a policy issued by a commercial insurer licensed to provide insurance in New
Jersey. (Any reference to common areas shall apply only if other tenants are
sharing use of the demised premises with Tenant.

     The Landlord and Tenant shall delineate on the attached site plan (Exhibit
“B”) those areas which shall be considered “common areas” for the purpose of
this Lease Agreement. Landlord also agrees that Tenant may pay its portion of
the tax bill to Landlord within ten (10) days notice from Landlord of the amount
of the bill. Tenant shall pay all of the tax for improvements (so long as it is
the only building on the taxed property) and its proportionate share of the land
until such time as the Tenant’s portion of the property is subdivided out.
Landlord agrees that it will

E-74



--------------------------------------------------------------------------------



 



use its best efforts to subdivide out Tenant’s portion of the property and, if
successful, further agrees that upon completion of the subdivision and the
issuance of a separate tax bill to Tenant’s property, Tenant may pay said bill
directly to the Township of Hamilton and provide proof of said payment to
Landlord within ten (20) days of said payment. Tenant reserves the right to
audit any common area expenses and all expenses should be reasonable and
customary.

     13. QUIET ENJOYMENT. The Landlord represents that the Landlord is the owner
of the premises herein leased and has the right and authority to enter into,
execute and deliver this lease; and does further covenant that the Tenant on
paying the rent and performing the conditions and covenants herein contained,
shall and may peaceably and quietly have, hold and enjoy the leased premises for
the term aforementioned.

E-75



--------------------------------------------------------------------------------



 



     14. MORTGAGE PRIORITY. This lease shall not be a lien against the said
premises in respect to any mortgages that may hereafter be placed upon said
premises. The recording of such mortgage shall have preference and precedence
and be superior and prior in lien to this lease, irrespective of the date of
recording. The Tenant agrees to execute any instruments, without cost, which may
be deemed necessary or desirable, to effect the subordination of this lease to
any such mortgage provided said mortgagee executes a subordination,
nondisturbance and attornment agreement in a form satisfactory to Tenant. A
refusal by the Tenant to execute such instruments shall entitle the Landlord to
cancel this lease. The term hereof is expressly limited accordingly.

     15. SIGNS. The Tenant shall not place nor allow to be placed any signs of
any kind whatsoever, upon, in or about the leased premises without the prior
written consent of the Landlord which consent shall not be unreasonably
withheld. Tenant agrees, if required by Landlord, to attach at Tenant’s own cost
and expense an illuminated sign onto a free standing sign that may be erected by
Landlord. Tenant further agrees to erect at Tenant’s own cost and expense an
illuminated sign on the exterior of the leased premises. All signs herein
erected shall be approved, before erection, by the Landlord in writing as to
size, location. Any signs permitted by the Landlord shall at all times conform
with all municipal ordinances or other laws and regulations applicable thereto.
Notwithstanding the above, any signs that the Landlord requires the Tenant to
erect herein shall be limited to a cost of $2,500.00 to the Tenant.

     16. PARKING. Shall be available as shown on the approved Site
Plan—Exhibit A. The parking areas shown on Exhibit A shall be for the exclusive
use of the Bank and its customers.

     17. UTILITIES. The Tenant shall pay when due all the rents or charges for
water or other utilities exclusively used by the Tenant, which are or may be
assessed or imposed upon the leased premises, and if not paid, such rents or
charges shall be added to and become payable as additional rent with the
installment of rent next due. Tenant to pay for all utilities. Landlord shall
not be responsible for the interruption in service of any utility.
Notwithstanding the above, if the utility services are interrupted due to no
fault of the Tenant but due to the fault of the Landlord for a period of more
than ten (10) days, then Tenant will be entitled to an abatement of rent until
such time as the utilities are returned to service. Tenant and Landlord agrees
to use its best efforts to have the utilities returned to service as soon as
possible. In the event the utility or utilities are not restored for a period of
six months, then Tenant shall have the right to cancel this Lease Agreement
unless non-restoration results from Tenant’s fault.

     18. LANDLORD’S EXCULPATION. The Landlord shall not be liable for any damage
or injury which may be sustained by the Tenant or any other person, as a
consequence of the failure, breakage, leakage or obstruction of the water,
plumbing, steam, sewer, waste or soil pipes, roof, drains, leaders, gutters,
valleys, downspouts or the like or of the electrical, gas, power, refrigeration,
sprinkler, air-conditioning or heating systems; or by reason of the elements; or
resulting from the carelessness, negligence or improper conduct on the part of
any other Tenant or of the Landlord or this or any other Tenant’s agents,
employees, guests, licensees, invitees, subtenants, assignees or successors; or
attributable to any interference with, interruption of or failure, beyond the
control of the landlord, of any services to be furnished or supplied by the
Landlord. Notwithstanding the, above, Landlord shall not be exculpated from
(1) any gross negligence or willful and wanton acts of the Landlord, (2) any of
the remedies provided to tenant under Paragraph 17 herein, and (3) any of the
warranties provided to Tenant under Paragraph 54 herein.

     19. LIABILITY INSURANCE. Tenant shall keep in force at its own expense, so
long as this Lease remains in effect, public liability insurance in companies
acceptable to the Landlord with respect to the premises, in form satisfactory to
Landlord covering both Landlord and Tenant with minimum limits of $1,000,000 per
person and $2,000,000 per accident and in which the property damage liability
shall be not less than $100,000. Tenant will deposit the policy of such
insurance or certificates thereof with Landlord within 15 days of occupying said
premises. Tenant shall also maintain at Tenant’s expense to “all risk” property
insurance, business/rent interruption insurance and commercial general liability
insurance naming Landlord as an additional insured.

     20. PLATE GLASS. Tenant shall be obligated to maintain, repair and replace
all plate and other glass in the leased premises.

     21. NON-PERFORMANCE BY LANDLORD. This lease and the obligation of the
Tenant to pay the rent hereunder and to comply with the covenants and conditions
hereof, shall not be affected, curtailed, impaired or excused because of the
Landlord’s inability to supply any service, by reason of any rule, order
regulation or

E-76



--------------------------------------------------------------------------------



 



preemption by any governmental entity, authority, department, agency or
subdivision or for any delay which may arise by reason of negotiations for the
adjustment of any fire or other casualty loss or because of strikes or other
labor trouble or, for any cause beyond the control of the Landlord. This
paragraph does not apply to Tenant’s remedies following any interruption of
utility services provided in Paragraph 17 and Tenant’s remedies for Landlord’s
failure to make construction deadlines set forth in Paragraph 2.

     22. REIMBURSEMENT OF LANDLORD. If the Tenant shall fail or refuse to comply
with or perform any conditions and covenants of the within lease, the Landlord
may, if the Landlord so elects, carry out and perform such conditions and
covenants, at the cost and expense of the Tenant, and the said cost and expense
shall be payable on demand, or at the option of the Landlord, shall be added to
the installment of rent due immediately thereafter, but in no case later than
one month after such demand. This remedy shall be in addition to such other
remedies as the Landlord may have hereunder by reason of the breach by the
Tenant. Landlord’s rights hereunder shall apply only after giving Tenant
reasonable notice to cure the covenant or condition alleged to have not been
complied with. Likewise, if the Landlord shall fail or refuse to comply or
perform any conditions and covenants of the within Lease, the Tenant may, if the
Tenant so elects, carry out and perform such conditions and covenants, at the
cost and expense of the Landlord and the said cost and expense shall be deducted
from any future rent payable to the Landlord. This remedy shall be in addition
to such other remedies as the Tenant may have hereunder by reason of the breach
of the Landlord. Tenant’s rights hereunder shall apply only after giving
Landlord reasonable notice to cure the covenant or condition alleged to have not
been complied with.

     23. CONDEMNATION. In the event that the premises shall be taken for public
use by the city, state, federal government, public authority or other
corporation having the power of eminent domain, then this Lease shall terminate
as of the date on which possession thereof shall be taken for such public use,
or, at the option of the Tenant, as of the date on which the premises shall
become unsuitable for Tenant’s regular business by reason of such taking;
provided, however, that if only a part of the leased premises shall be so taken,
such termination shall be at the option of Tenant only. If such a taking of only
a part of the leased premises occurs, and Tenant elects not to terminate the
Lease, there shall be a proportionate reduction of the Basic Rent and Additional
Rent to be paid under this Lease from and after the date such possession is
taken for public use. Tenant shall have the right to participate, directly or
indirectly, in any award for such public taking to the extent that it may have
suffered compensable damage as a Tenant on account of such publictaking.

     24. ALTERATION. No alterations, installations, additions, or improvements
shall be made, installed or attached to the leased premises, without the written
consent of the Landlord which consent shall not be unreasonably withheld. Unless
otherwise provided herein, all such alterations, additions or improvements and
installations, when made, permanently installed or attached to the said
premises, shall belong to and become the property of the Landlord and shall be
surrendered with the premises and as part thereof upon the expiration or
termination of this Lease. Notwithstanding the above, Tenant is permitted to
make any nonstructural improvement inside the building without the Landlord’s
consent.

     25. FIXTURES. It is agreed that the Tenant shall have the right to install
whatever trade equipment, fixtures and inventory as may be deemed necessary by
the Tenant for the conduct of the business for which the premises have been
leased, subject to compliance with applicable rules and regulations of
governmental boards having jurisdiction thereof. Any trade equipment, fixtures
or inventory of the Tenant, not removed by the Tenant upon the termination of
this Lease, or upon any quitting, vacating or abandonment of the premises by the
Tenant, or upon the Tenant’s eviction, shall be considered as abandoned and the
Landlord shall have the right, without notice to the Tenant, to sell or
otherwise dispose of the same and shall not be accountable to the Tenant for any
part of the proceeds of such sale, if any.

     26. FIRE OR OTHER CASUALTY. In case of fire or other casualty, the Tenant
shall give immediate notice to the Landlord. If the premises shall be partially
damaged by fire, the elements or other casualty, the Landlord shall repair the
same as speedily as practicable, but the Tenant’s obligation to pay the rent
hereunder shall not cease. If the premises be so extensively and substantially
damaged as to render them untenantable, then the rent shall cease until such
time as the premises shall be made tenantable by the Landlord. However, if the
premises be totally destroyed or so extensively and substantially damaged as to
require practically a rebuilding thereof, then the rent shall be paid up to the
time of such destruction and then and from thenceforth this lease shall come to
an end. If the Tenant shall have been insured against any of the risks herein
covered, then the proceeds of such insurance shall be paid over to

E-77



--------------------------------------------------------------------------------



 



the Landlord to the extent of the Landlord’s cost and expenses to make the
repairs hereunder. Notwithstanding the above, if Landlord cannot repair the
damages to the property within a six-month period, then the Tenant shall have
the right to terminate this Lease and rent shall be due and owing only up until
the date of the fire or casualty.

     27. REFUSE. Tenant shall at its own cost and expense maintain a refuse
container as designated on the approved site plan (Exhibit A). Such container
shall be adequate in size and structure and kept in good and secure condition.
Such container shall be located in an area designated on the approved site plan.
Tenant: shall not permit undue accumulations of trash, rubbish and other refuse.
Tenant shall cause any used cartons, containers, refuse, debris, litter and
garbage to be picked up from the parking areas, sidewalks and grounds, of the
Landlord, where same have been deposited, dropped or discarded by the Tenant or
it customers. Tenant herein also agrees to maintain a refuse container in front
of the leased premises and to be periodically emptied by Tenant, if Landlord so
requests. Tenant shall bag all garbage placed in container which has been
removed from their premises.

     28. CLEANLINESS. Tenant agrees to maintain the lease premised, at its own
expense, in a clean, orderly and sanitary condition and free of insects,
rodents, vermin and other pests. Tenant also agrees not to cause or permit
objectionable odors to emanate or be dispelled from the leased premises.

     29. LANDLORD REPAIRS. The repairs required of the Landlord in Paragraph 5
herein shall be done at the Landlord’s expense and shall not become part of or
added to the common area expenses. Furthermore, if Landlord does not make a
repair required in this Lease within a reasonable period of time following
notice from the Tenant, then Tenant can make the repair and offset the cost of
the repair against any future rent due to the Landlord.

     30. SITE REVISIONS. The Landlord herein reserves the right at any time to
make changes or revisions in the parking areas, to make alterations thereof,
additions thereto, and to construct additional buildings as permitted by
applicable land use laws and regulations, so long as such revisions have no
adverse impact on Tenant’s use of the demised premises. This paragraph shall
apply only to those areas specifically designated and agreed to by Landlord and
Tenant on the site plan attached as Exhibit A.

     31. DAMAGE. In case of the destruction of or damage of any kind whatsoever
to the said premises, caused by the carelessness, negligence or improper conduct
on the part of the Tenant or the Tenant’s agents, employees, or invitees, the
Tenant shall repair the said damage or replace or restore any destroyed parts of
the premises, as speedily as possible, at the Tenant’s own cost and expense or
from insurance proceeds.

     32. INDEMNITY. Tenant agrees to indemnify the Landlord against and save it
harmless from and against any and all claims, actions, damages, liability and
expense in connection with loss of life, personal injury and/or damage to
property arising from or out of any occurrence in or about the leased premises,
and/or which result from the occupancy or use by Tenant of the leased premises
or any part thereof and/or which may be occasioned wholly or in part by any act
or omission of Tenant, its agents or employees, except if caused by Landlord or
Landlord’s employees, agents or contractors. In case Landlord shall, without
fault on its part, be made a party to any litigation commenced by or against the
Tenant, then Tenant shall protect and hold Landlord harmless and shall pay all
costs, expenses and reasonable attorney’s fees that may be incurred or paid by
Landlord in connection with such litigation.

     33. LATE PENALTY. Any rent due under the terms of this Lease and not
received by the Landlord by the fifth day of the month in which it is due will
be subject to a late penalty of the maximum amount permitted by law, but not to
exceed five (5%) percent. The late penalty shall be imposed at the discretion of
the Landlord and if so imposed shall be payable by the Tenant on demand of the
Landlord. Landlord’s failure to impose penalty shall not constitute any waiver
of this paragraph. The late penalty shall be deemed additional rent. Tenant
shall be entitled to one five (5) day notice per year of the imposition of the
first late penalty in that year.

     34. REMEDIES UPON TENANT’S DEFAULT. If there should occur any default on
the part of the Tenant in the performance of any conditions and covenants herein
contained beyond any cure period, or should the Tenant be evicted by summary
proceedings or otherwise, the Landlord, in addition to any other remedies herein
contained or as may be permitted by law, may either by force or otherwise,
without being liable for prosecution therefor, or for damages, re-enter the said
premises and the same have and again possess and enjoy; and as agent for the
Tenant or otherwise, re-let the premises and receive the rents therefore and
apply the same, first to the payment of such expenses, reasonable

E-78



--------------------------------------------------------------------------------



 



attorney fees and costs, as the Landlord may have been put to in re-entering and
repossessing, the same and in making such repairs and alterations as may be
necessary; and second to the payment of the rents due hereunder. The Tenant
shall remain liable for such rents as may be in arrears and also the rents as
may accrue subsequent to the reentry by the Landlord, to the extent of the
difference between the rents reserved hereunder and the rents, if any, received
by the Landlord during the remainder of the unexpired term hereof, after
deducting the aforementioned expenses, fees and costs; the same to be paid as
such deficiencies arise and are ascertained each month.

     Any non-monetary defaults shall require 30 days’ notice to Tenant of
Tenant’s right to cure which right shall continue so long as Tenant is
diligently pursuing the cure. Landlord shall also only be allowed possession of
the property in accordance with the law of New Jersey.

     35. TERMINATION ON DEFAULT. Upon the occurrence of any of the contingencies
set forth in the preceding clause, or should the Tenant be adjudicated a
bankrupt, insolvent or placed in receivership, or should proceedings be
instituted by or against the Tenant for bankruptcy, insolvency, receivership,
agreement of composition or assignment for the benefit of creditors, or if this
lease or the estate of the Tenant hereunder shall pass to another by virtue of
any court proceedings, writ or execution, levy, or by operation of law, the
Landlord may, if the Landlord so elects, at any time thereafter, terminate this
lease and the term hereof, upon giving to the Tenant or to any trustee,
receiver, assignee or other person in charge of or acting as custodian of the
assets or property of the Tenant, five days notice in writing, of the Landlord’s
intention so to do. Upon the giving of such notice, this lease and the term
hereof shall end on the date fixed in such notice as if the said date was the
date originally fixed in this lease for the expiration hereof; and the Landlord
shall have the right to remove all persons, goods, fixtures, and chattels
therefrom, by force or otherwise, without liability for damages. In the event
that the relationship of Landlord and Tenant may cease or terminate by reason of
the default by the Tenant or by the ejectment of the Tenant by judicial
proceedings, or after the abandonment of the premises by the Tenant, it is
hereby agreed that the Tenant shall remain liable for rent and costs as stated
in above paragraph 3.

     36. NON-WAIVER. The various rights, remedies, options and elections of the
parties, expressed herein, are cumulative, and the failure of the either party
to enforce strict performance by the other of the conditions and covenants of
this lease or to exercise any election or option or to resort or have recourse
to any remedy herein conferred or the acceptance by the Landlord of any
installment of rent after any breach by the Tenant, in any one or more
instances, shall not be construed or deemed to be a waiver or a relinquishment
for the future by the Landlord of any such conditions and covenants, options,
elections or remedies, but the same shall continue in full force and effect.
Likewise, payment of rent by Tenant shall not act as a waiver of Tenant’s right
to insist on performance of any of the terms hereof.

     37. RIGHT TO EXHIBIT. The Tenant agrees to permit the Landlord and the
Landlord’s agents to show the premises to persons wishing to rent or purchase
the same during regular business hours and while accompanied by a representative
of Tenant, and Tenant agrees that on and after 180 days next preceding the
expiration of the term hereof, the Landlord or the Landlord’s agents shall have
the right to place notices on the front of said premises or any part thereof,
offering the premises for rent or for sale; and the Tenant hereby agrees to
permit the same to remain thereon without hindrance. Said right to exhibit shall
be upon reasonable notice to Tenant.

     38. ABANDONMENT. Tenant shall throughout the term of this Lease conduct and
carry on the type of business for which the premises have been leased. Tenant
shall not allow the leased premises to become vacant or deserted for a period of
more than six months.

     39. WAIVER OF JURY TRIAL. Landlord and Tenant do hereby waive trial by jury
in any action, proceeding or counterclaim brought by either of the parties
hereto against the other on any matter whatsoever arising out of or in
connection with this Lease, the relationship of Landlord and Tenant, Tenant’s
use or occupancy of the premises, and/or claim, injury or damage.

     40. ENFORCEMENT. Tenant shall pay, upon demand, all of Landlord’s costs,
charges and expenses, including the fees of counsel, agents and others retained
by Landlord, incurred in enforcing Tenant’s obligation to pay the basic and
additional rents due under this lease. In actions to enforce any other provision
of this lease, the losing party, shall be responsible for the other party’s
reasonable costs, charges, expenses and counsel, expert and other fees, incurred
in such actions.

E-79



--------------------------------------------------------------------------------



 



     41. LOSS OF PROPERTY. Landlord shall not be liable for any loss of property
by Tenant from any cause whatsoever, including but not limited to theft or
burglary from the leased premises, and Tenant covenants and agrees to make no
claim for any such loss at any time.

     42. ENTIRE AGREEMENT. This lease contains the entire agreement between the
parties, no representative, agent or employee of the Landlord has been
authorized to make any representation or promises with reference to the within
letting or to vary, alter or modify the terms hereof. No additions, changes or
modifications, renewals or extensions hereof, shall be binding unless reduced to
writing and signed by the Landlord and the Tenant.

     43. ADDITIONAL RENT. Any payments required to be made by Tenant, whether to
Landlord or otherwise, under this lease shall be deemed to be additional rent,
whether or not so designated in the lease. Landlord shall be entitled to all
remedies available to Landlord of non-payment of rent in the event that, Tenant
fails to pay any such payment.

     44. BROKER. The parties warrant and represent that they have not dealt or
negotiated with any real estate broker or salesperson in connection with this
Lease agreement and that they shall indemnify and hold each other harmless from
any costs, claims or damages successfully asserted by any other person or firm
claiming to have negotiated or brought about this Lease.

     45. PHOTOCOPIES. Photocopies bearing original signatures of the parties
shall be deemed to be original documents, and the parties hereto and lending
institutions may rely upon said photocopies bearing original signatures as such
originals.

     46. EXECUTION. The submission of this Lease for examination does not
constitute a reservation of or option for the premises. This Lease agreement
shall become effective, only upon execution by both Landlord and Tenant.

     47. HEADINGS. The headings contained in the body of this lease agreement
are for purposes of identification only, and are not a part of the agreement
between the parties.

     48. PERSONAL LIABILITY. Notwithstanding anything to the contrary provided
in this lease, it is specifically understood and agreed, such agreement being a
primary consideration for the execution of this lease by Landlord, that there
shall be absolutely no personal liability on the part of Landlord, its Partners,
nor their successors with respect to any of the terms and conditions of this
lease. The Tenant shall look solely to the equity of the Landlord in the
Premises for the satisfaction of each and every remedy of Tenant in the event of
any breach by Landlord of any of the terms and conditions of this lease to be
performed by Landlord, such exculpation of liability to be absolute and without
any exceptions whatsoever.

     49. LANDLORD INSTALLATION. Leased premises shall be provided the following
by Landlord: Landlord’s work is described in detail in Exhibit B.

     50. CONSTRUCTION. Landlord agrees that construction of the building,
designated by the Landlord to contain the leased premises, shall commence,
before the expiration of 120 days after the date the Landlord shall have
procured a building permit from the appropriate authority and Landlord further
agrees to thereafter diligently proceed with the construction of the premises.

E-80



--------------------------------------------------------------------------------



 



If for any reason construction has not commenced by the above date either party
here-to may terminate this lease by written notice to the other party, sent
certified mail return receipt requested, prior to the commencement of
construction. Upon such notice this lease shall become null and void without any
liability of either party to the other, with the exception of the refund of the
security deposit. Landlord shall construct the building in accordance with
architectural plans submitted to and approved by Tenant and attached hereto as
Exhibit C all in a good and workmanlike manner in compliance with all applicable
laws and regulations. Warranties shall be assigned to Tenant. Landlord agrees
that everything will be warranted for one year, the roof warranted for 20 years
and all mechanical, water penetration and site work warranted for 2 years.
Landlord further agrees to provide Tenant with a construction schedule and
communicate with Tenant on the status of construction on a regular basis.

     51. TENANT WORK. Tenant is permitted to enter the leased premises prior to
commencement of the lease term in order to prepare the premises, provided
however, that such entry does not interfere, impede or disrupt the Landlord nor
violate any township ordinances. Landlord agrees to use its best efforts to
allow Tenant side-by-side access for completion of Tenant’s work.

     52. RENEWAL. Tenant shall have the option of renewing this lease for two
(2) additional five (5) year periods provided the Tenants give to the Landlord
Notice of Intent to Renew at least nine (9) months prior to the expiration of
the initial term or renewal period being renewed. Rent for the renewal term
shall be at least the existing rent increased to the fair market value (FMV) as
of the commencement date of each renewal. If the parties cannot agree on the FMV
increase or a mutually agreeable appraiser to determine the same, then each
party will hire an appraiser and the FMV shall be determined by taking an
average of the two appraisals provided the difference between the two is 10% or
less. If the difference between the two appraisals is greater than 10%, then the
two hired appraisers shall pick a third appraiser, and the FMV determined by the
third appraiser shall be binding.

     53. EXCLUSIVE USE. Landlord agrees that Landlord will not rent to another
banking facility within the shopping center anticipated to be constructed on the
same lot occupied by the building leased to Tenant.

     54. ROOFTOP ANTENNA/MODIFICATIONS, Tenant, with prior review and approval
by the Landlord, which approval shall not be unreasonably withheld or delayed,
is permitted to install antenna/satellite dishes and related equipment on the
roof of the building or on the site provided, however, that Tenant shall comply
with any and all governmental restrictions and regulations and obtain all
necessary permits and, in addition, Tenant shall be responsible for any damage
or defect created in the roof by reason of the installation of such materials
and shall appropriately screen such equipment and materials from view.

     55. OPTION TO PURCHASE. Tenant shall have the continuing option to purchase
the premises after the end of the fifth lease year at a price equal to the then
current fair market value (FMV) of the premises. If the parties cannot agree on
the fair market value or a mutually agreeable appraiser to determine same, then
each party will hire an appraiser and the FMV shall be determined by taking an
average of the two appraisals provided the difference between the two is 10% or
less. If the difference between the two appraisals is greater than 10%, then the
two hired appraisers shall pick a third appraiser, and the FMV determined by the
third appraiser shall be binding. If, pursuant to Paragraph #64, Tenant has paid
outside of Lease payments for Lease Hold Improvements, then and in that event,
if Tenant exercises this option to purchase during the term of the Lease, Tenant
shall receive a credit for a portion of the monies so paid, calculated by
dividing the total payment made for Lease Hold Improvements by 14 years and
crediting Tenant with the sum equal to that figure times the number of years
remaining on the Lease. In the event Landlord has not subdivided out the
Tenant’s portion of the property consistent with an agreed upon division by the
end of the fifth lease year, the Tenant shall have the further option to proceed
with the application for said subdivision at Tenant’s expense and, if approval
is received, exercise this option. Alternatively, if subdivision is impractical,
the parties will explore alternatives such as land lease or condominium
association and Landlord will pursue one of those courses in order to permit
Tenant to exercise this option.

     56. RIGHT OF FIRST REFUSAL. Should the Landlord, during the original or any
renewal term of the Lease, decide to sell the building and property to any other
person, corporation or company, the Landlord shall first offer the building
and/or property for sale to Tenant at the same price as the Landlord’s best
offer. Tenant shall have thirty (30) days from the date of receipt of written
notice of the other offer to match that offer in order to exercise Right of
First Refusal to purchase the premises hereunder. Tenant’s offer must match not
only terms of price but, also, all terms including payment method and any and
all contingencies.

E-81



--------------------------------------------------------------------------------



 



     57. CHOICE OF LAW. This Lease Agreement shall be governed by the law of the
State of New Jersey and the parties agree to make Mercer County the venue of any
legal action resulting from this Lease.

     58. SUCCESSORS AND ASSIGNS. This Lease Agreement shall be binding on all
successors and assigns to either party’s interests herein.

     59. MEMORANDUM OF LEASE. A memorandum of this Lease Agreement shall be
filed simultaneously upon execution with the clerk of Mercer County, New Jersey.

     60. HOLDING OVER. In the event that the Tenant shall remain in the demised
premises after the expiration of the term of this Lease without having executed
a new written Lease with the Landlord, such holding over shall not constitute a
renewal or extension of this Lease. The Landlord may, at its option, elect to
treat the Tenant as one who has not removed at the end of its term, and
thereupon be entitled to all the remedies against the Tenant provided by law in
that situation, or the Landlord may elect, at its option, to construe such
holding over as a tenancy from month to month, subject to all the terms and
conditions of this Lease, except as to duration thereof, and rent shall be due
at 125% of the last month’s rent covered under the base and/or option term of
the Lease.

     61. WAIVER OF SUBROGATION. Landlord and Tenant hereby releases the other
from any and all liability or responsibility (to the other or anyone claiming
through or under them by the way of subrogation or otherwise) under fire and
extended coverage or supplementary contract casualties, if such fire or other
casualty shall have been caused by the fault or negligence of the other party,
or anyone for whom such party may be responsible; provided, however, that,
except as otherwise provided in this Lease, this release shall be applicable and
in force and effect only with respect to loss or damage occurring during such
time as the releasor’s policies shall contain a clause or endorsement to the
effect that any such release shall not adversely affect or impair said policies
or prejudice the right of the releasor to recover thereunder. Each of Landlord
and Tenant agrees that its policies will include such a clause or endorsement so
long as the same shall be obtainable without extra cost, or if such cost shall
be charged therefore, so long as the other party pays such extra cost, if extra
cost shall be chargeable therefor, each party shall notify the other party
therefore and of the amount of the extra cost, and the other party shall be
obligated to pay the extra cost unless, within ten (10) days after such notice,
it elects not to be obligated so to do by written notice to the original party.
If such clause or endorsement is not available, or if either party should not
desire the coverage at extra cost to it, then the provisions of this Article
shall not apply to the policy or policies in question.

     62. BANKING APPROVAL. This Lease Agreement is contingent upon the Tenant
obtaining all necessary approvals to operate a banking facility at this location
from the Office of the Comptroller of the currency within ninety (90) days from
the execution of this Lease Agreement. Tenant agrees to apply for this approval
immediately following execution of this Lease Agreement. Tenant agrees that if
Tenant cancels this Lease Agreement because the relocation is not approved by
the Comptroller of the currency as required hereunder, then and in that event,
Tenant agrees to reimburse the Landlord for any and all expenses incurred by the
Landlord in preparing the premises including engineering, site work and any
other work done after the execution of the Lease and until the date of
cancellation.

     63. ARBITRATION

          (a) All disputes which may arise between the parties hereto out of or
in relation to or in connection with this Agreement, shall be settled by
arbitration in accordance with the provisions set forth in the New Jersey
Arbitration Act, N.J.S.A. 2A:24-1 et seq. The decision of such arbitration shall
be binding on both parties, and a judgment on an award rendered shall be entered
pursuant to paragraph (b).

          (b) Exclusive jurisdiction over entry of judgment on any arbitration
award rendered pursuant to paragraph (a) or over any dispute, action or suit
arising therefrom shall be in any court of appropriate subject matter
jurisdiction located in New Jersey, and the parties by this Agreement expressly
subject themselves to the personal jurisdiction of said court for the entry of
any such judgment and for the resolution of any dispute, action or suit arising
in connection with the entry of such judgment.

E-82



--------------------------------------------------------------------------------



 



     64. LEASEHOLD IMPROVEMENTS. Tenant agrees to pay Landlord a maximum of
$35.00 per foot for any and all Tenant improvements based upon the existing
estimating plans and provided any changes thereto are reasonable in scope. (A
copy of said estimating plans are attached hereto as Exhibit “D”.) Landlord
further agrees to competitively bid-out all Tenant improvements on the leased
premises and to allow Tenant to accept or reject the bids for the leasehold
improvements. In the event that Tenant does not accept any of the bids submitted
for the leasehold improvements, then Tenant reserves the right for the Landlord
to deliver to Tenant a shell of the building and then Tenant will have the right
and responsibility to finish all leasehold improvements. The shell of the
building is defined and set forth in the attached plans submitted as Exhibit
“D”. Tenant further agrees to pay a mark-up of 3% to the Landlord for
supervision of the leasehold improvements if the Tenant accepts the bids
submitted to Landlord and Landlord is responsible for completing the leasehold
improvements. Payment to the Landlord hereunder shall be made in accordance with
a separate contract between Landlord and Tenant regarding said leasehold
improvements.

     The parties hereto have executed this Lease Agreement on the day and year
first above written.

     
As to Landlord:
  As to Tenant:
 
   
CRESTWOOD CONSTRUCTION, LLC
  YARDVILLE NATIONAL BANK
 
   
By: John J. Klein, III
  By: Patrick M. Ryan
 
   
          JOHN J. KLEIN, III
            PATRICK M. RYAN

            President/CEO
 
   
Dated: 5-25—98
  Dated: 4/2/98

E-83



--------------------------------------------------------------------------------



 



ADDENDUM TO LEASE AGREEMENT

LANDLORD: CRESTWOOD CONSTRUCTION, LLC

TENANT: YARDVILLE NATIONAL BANK

PROPERTY: Block 2575, Lot 184, Hamilton Township, NJ



--------------------------------------------------------------------------------

The contents of this Addendum are an Integral part of the Lease Agreement dated
May 8, 1998 and wherever the contents of the Lease Agreement and this Addendum
differ, the Addendum shall govern.

     1. In addition to the common areas delineated in yellow on Exhibit B,
Tenant shall be responsible for its proportionate share of the maintenance
expenses for the detention basin. Tenant’s proportionate share shall be based on
total acreage of land allocated to each user of the detention basin. The Tenant
shall be entitled to an easement for use of the detention basin throughout the
term of the loan.

     2. Omitted from Exhibit B is a proposed 21,000 square foot retail center to
be on the remainder of the site outside of the dotted red line. Landlord shall
supply Tenant with a copy of the revised plans including the proposed shopping
center once those plans are completed.

     3. Paragraph 30 of the Lease Agreement is modified to change the reference
to Exhibit A to Exhibit B. All other terms and conditions of Paragraph 30 remain
the same.

     4. The date of Exhibit A referred to in Paragraph 1 of the Lease Agreement
is changed to September 15, 1997 as revised on November 5, 1997.

     5. Paragraph 49 of the Lease Agreement is modified to change the reference
to Exhibit B to Exhibit C, C1, D, D1, D2 and D3.

     6. Paragraph 50 of the Lease Agreement is modified to change the reference
to Exhibit C to Exhibit C, C1, D, D1, D2 and D3.

     7. Paragraph 54 of the Lease Agreement is modified to change the reference
to Exhibit D (in the 5th line of said paragraph) to Exhibit C. The reference to
Exhibit D (in the 15th line of said paragraph) shall be changed to Exhibit D,
D1, D2 and D3.

     8. The Tenant shall be entitled to a credit of $25,000 for the
architectural staircase which was originally proposed as part of the base
building and since eliminated by the Tenant.

     9. Any discrepancies in the plans and specifications prepared by The Aztec
Corporation and Steven S. Cohen, Architect, PC, shall be controlled by what is
in The Aztec Corporation plans and specifications, with the exception that all
dimensions in said plans and specifications shall be governed by the Steven S.
Cohen, Architect, PC, plans and specifications.

     10. Paragraph 2 of the Lease Agreement is modified to change the number 60
to 120 in the third line if the Tenant elects to have the Landlord deliver only
the shell of the building in accordance with Paragraph 64 of the Lease
Agreement.

     11. The word “replacing” shall be deleted from the 12th line of the second
paragraph of Paragraph 12 of the Lease Agreement.

E-84



--------------------------------------------------------------------------------



 



     12. Paragraph 64 of the Lease is modified to state that if the Tenant
elects to have the Landlord provide only a shell of the building, then Tenant
has the further option of removing certain items from the shell and be
reimbursed on a dollar-for-dollar credit for the items removed.

     13. Tenant reserves the right to make any and all changes to the plans and
specifications attached as Exhibits to this Lease without charge to the Tenant
provided said changes are in materials of equal value, the changes do not impede
the construction timetable and there is no direct increase in cost to the
Landlord.

     14. The Exhibits attached to the Lease Agreement shall be as follows:

              Exhibit   Description

  A   Preliminary and Final Site Plan prepared by Crucili-Dolci, Inc. dated
9/30/97 as Revised on 11/5/97 (1 sheet).
 
       

  B   Preliminary and Final Site Plan prepared by Crucili-Dolci, Inc. dated
9/30/97 as Revised on 11/5/97 with a dotted red line delineating the proposed
subdivision line and yellow highlighted area delineating the common areas (1
sheet).
 
       

  C   Estimating Package consisting of First Floor Plan, Second Floor Plan and
Third Floor Plan prepared by The Aztec Corporation and dated 9/22/97 as revised
on 12/5/97 (3 sheets).
 
       

  C1   Interior Construction Estimating Package prepared by The Aztec
Corporation dated 11/19/97 and revised 12/8/97 (37 pages).
 
       

  D   Base Building Exhibit consisting of First Floor Plan, Second Floor Plan
and Third Floor Plan prepared by The Aztec Corporation dated 9/22/97 as revised
on 12/15/97 and 3/18/98 (3 sheets) along with Interior Construction Estimating
Package prepared by The Aztec Corporation dated 11/19/97 as revised on 12/8/97
and edited on 3/17/98 (40 pages).
 
       

  D1   Set of Drawings prepared by Steven S. Cohen, Architect, PC, dated
2/16/98, consisting of 12 sheets labeled A.0 to A.11.
 
       

  D2   Letter from John J. Klein III to Randy J. Csik dated 4/2/98 with
paragraphs 2 and 3 deleted and initialed by John J. Klein III (1 page).
 
       

  D3   Specification book prepared by Steven S. Cohen, Architect, PC, dated
November 19,1997, revised December 8, 1997 and edited for base building on
February 17, 1998.

E-85



--------------------------------------------------------------------------------



 



AGREED & ACCEPTED:

         

      CRESTWOOD CONSTRUCTION, LLC

      LANDLORD
 
       

  By:   John Klein

       

      John Klein, Manager Member
 
       

      YARDVILLE NATIONAL BANK

      TENANT
 
       

  By:   Patrick Ryan

       

      Patrick Ryan, President/CEO

E-86